In this case, pursuant to the opinion filed herein on January 24, 1935, the appellee, First Trust Company of Miami, formerly known as First Trust  Savings *Page 511 
Bank of Miami, Florida has filed motion for modification of that opinion.
There has also been filed here a stipulation consenting to the modification of the opinion as prayed in the petition signed by the solicitor for the appellant.
It appears to the Court that to modify the opinion filed here will require a reconsideration of the case in the light of representations which have been made by the appellee and apparently conceded by the appellant. Therefore, the Court now orders a rehearing of the cause.
At any time within ten days from the filing of this order counsel for the respective parties may file additional briefs and at the expiration of said ten-day period this case will again be taken up by the Court for final disposition.
So ordered.
ELLIS, P. J., and TERRELL and BUFORD, J. J., concur.
WHITFIELD, C. J., and BROWN and DAVIS, J. J., concur in the opinion and judgment.